141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert James ROUSSEAU, Jr.;  Billy Wade Kays, Appellants,v.DEPARTMENT OF MENTAL HEALTH OF THE STATE OF MISSOURI;  SteveReeves;  Phillip Morris, Inc.;  R.J. Reynolds,Inc., Appellees.
No. 97-2460.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 28, 1998.Filed Feb. 12, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert Rousseau, Jr., and Billy Wade Kays were committed to Fulton State Hospital after being found not guilty of crimes by reason of mental disease or defect.  They filed this action under 42 U.S.C. § 1983 alleging that hospital officials refuse to give them cigarettes that would relieve their schizophrenia, and seeking damages from cigarette manufacturers for concealing that smoking is habit forming.  Rousseau and Kays appeal the district court's1 order dismissing their action for failure to state a claim.  After de novo review of the record, we conclude their complaint did not allege a colorable civil rights claim.  Accordingly, we affirm and deny their motion for appointment of counsel as moot.


2
A true copy.



1
 The HONORABLE NANETTE K. LAUGHREY, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the HONORABLE WILLIAM A. KNOX, United States Magistrate Judge for the Western District of Missouri